PANAMA FLOW
PANAMA FLOW
Transportation & Purchase Analysis



                            TITAN TERMINAL   WASHAKIE RENEWABLE ENERGY
                                             TANK 6

                        PORT OF LONG BEACH   CYTEK
                                                                                                  CROSSET, AR       PINNACLE

                                                                                                               B99
                                                                                   PASADENA, TX          UNITED FUEL SUPPLY
                                                                                                         DUAL TRUCKING

                                                                                                         B99
                                                                              PORT OF HOUSTON            SKINNY CROW MUSIC      INDIANTOWN, FL    GENUINE BIOFUEL
                                                                                         “USED VEGETABLE OIL”                                     B99
                                                                                                                               PORT EVERGLADES    SKINNY CROW MUSIC
                                                                                                                                     “USED VEGETABLE OIL”




                                                                                                                                                             ROMETO
                                                                                                                                                             PANAMA CITY, PAN
                                                                                 FLUENT LOGISTICS
                                                                                        CRISTOBAL, PAN                           CRISTOBAL, PAN

                                                                          GOVERNMENT                                                                    PANAMA CITY, PAN
                                                                            EXHIBIT

                                                                              15-1
                                                                         2:18-CR-00365 JNP
